United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, CENTRAL ANNEX,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert L. McGhee, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1553
Issued: March 27, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through her representative, filed an appeal from a
February 22, 2016 merit decision and an April 26, 2016 nonmerit decision of the Office of
Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation
Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
the case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board pursuant to section 501.5(b) of the Board’s Rules
of Procedure, 20 C.F.R. § 501.5(b). After exercising its discretion, by order dated January 13, 2017 the Board
denied the request for oral argument as the issue on appeal could be fully addressed on the record. Order Denying
Request for Oral Argument, Docket No. 16-1553 (issued January 13, 2017).

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury
causally related to the accepted October 27, 2015 employment incident; and (2) whether OWCP
properly denied appellant’s request for an oral hearing as untimely filed under 5 U.S.C. § 8124.
On appeal, appellant contends that she suffered an injury causally related to factors of her
federal employment, that she has a new treating physician, and that she is still in pain from these
injuries. She also contends that her request for an oral hearing should have been treated as
timely filed.
FACTUAL HISTORY
On October 29, 2015 appellant, then a 74-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 27, 2015 she felt a sharp pain in her left arm while
pushing a gurney across the workroom floor. She also alleged injury to the back of her left hand.
Appellant initially received treatment from Kacey L. Dayton, a physician assistant, on
October 30, 2015, at which time she released appellant to regular duty. Ms. Dayton also treated
appellant on November 24, 2015. In addition, appellant received treatment from occupational
therapists from October 29 through November 12, 2015 for treatment of paresthesia of her skin.
On November 12, 2015 appellant was seen by Dr. Jose Ayala, an occupational medicine
specialist, who assessed appellant with paresthesia of both hands.
In a November 20, 2015 report, Dr. Barbara Heller, an osteopath specializing in physical
medicine, noted appellant’s history of federal employment. She diagnosed appellant with
paresthesia of both hands and carpal tunnel syndrome.
Dr. Heller related that the
electromyography and nerve conduction velocity (EMG/NCV) studies provided
electrophysiologic evidence of fairly severe entrapment neuropathy involving demyelination and
axon loss of both sensory and motor fibers of the median nerve on the left. She noted similar
findings on the right, but of moderate severity only. Dr. Heller provided work restrictions for
appellant.
In a December 15, 2015 report, Dr. Nicholas Speziale, a Board-certified hand surgeon,
indicated that appellant had tingling in her left thumb, index, and long fingers for the past two
months. He indicated that appellant also had tingling in her right hand, but that it is much worse
on the left. Dr. Speziale noted that appellant was still working as a mail carrier working mail 6
days a week, sometimes as long as 10 to 14 hours a day. Dr. Speziale noted that appellant
worked for the employing establishment for over 50 years. Dr. Speziale opined that appellant
had severe left carpal tunnel syndrome and he recommended a left carpal tunnel release. He
noted that appellant could return to work, but she should not push, pull, or lift more than 10
pounds.
By letter dated January 19, 2016, OWCP informed appellant that her claim was initially
administratively approved for a limited amount of medical expenses, but that as the medical
expenses had now exceeded $1,500.00, further medical evidence regarding causal relationship
was necessary to establish her claim. Appellant was afforded 30 days to submit the requested
information. She did not respond within the time allotted.
2

By decision dated February 22, 2016, OWCP denied appellant’s claim. It determined
that appellant had failed to establish a causal relationship between the accepted employment
incident and her diagnosed condition.
In an appeal request form signed on March 24, 2016, postmarked on March 25, 2016, and
received by OWCP on March 29, 2016, appellant requested an oral hearing before an OWCP
hearing representative.
By decision dated April 26, 2016, OWCP denied appellant’s request for an oral hearing
as it was not filed within 30 days of the February 22, 2016 decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The medical evidence required to
establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8 Neither the
4

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

3

fact that a disease or condition manifests itself during a period of employment nor the belief that
the condition was caused or aggravated by the employment factor is sufficient to establish causal
relationship.9
ANALYSIS -- ISSUE 1
OWCP accepted that the employment incident of October 27, 2015 occurred as alleged.
However, it denied appellant’s claim as she failed to establish causal relationship between the
accepted employment incident and her diagnosed medical condition.
The Board finds that appellant failed to submit sufficient evidence to establish a medical
diagnosis causally related to the accepted employment injury. No physician clearly indicated
that appellant’s diagnosed medical condition was causally related to the accepted employment
incident. Dr. Speziale discussed appellant’s work duties. He also diagnosed severe left carpal
tunnel syndrome, and recommended a left carpal tunnel release. However, Dr. Speziale did not
provide an opinion with regard to causal relationship.10 Similarly, Dr. Heller mentioned
appellant’s employment and diagnosed paresthesia of both hands and carpal tunnel syndrome,
but failed to provide a rationalized medical opinion indicating that these conditions were causally
related to her federal employment. Dr. Ayala makes no mention of appellant’s employment, nor
does he provide an opinion on causation.11 Without explaining how physiologically appellant’s
employment duties caused or contributed to her diagnosed left carpal tunnel syndrome, the
opinions of Drs. Speziale, Heller, and Ayala are of limited probative value.12
Appellant was also treated by occupational therapists and a physician assistant.
However, occupational therapists and physician assistants are not considered physicians under
FECA and therefore their opinions are of no probative medical value regarding causal
relationship.13
An award of compensation may not be based on surmise, conjecture, speculation, or on
the employee’s own belief of causal relation.14 Appellant’s honest belief that the October 27,

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

The Board has held that medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship. See L.M., Docket No.
16-0188 (issued March 24, 2016); Jaja K. Asaramo, 55 ECAB 200 (2004).
11

Id.

12

See D.P., Docket No. 16-1358 (issued December 19, 2016).

13

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. See 5 U.S.C. § 8102(2);
5 U.S.C. § 8101(2); see also Sean O’Connell, 56 ECAB 195 (2004) (physician assistants are not considered
physicians as defined under FECA); J.J., Docket No. 15-0727 (issued July 16, 2015) (reports from appellant’s
occupational therapist have no probative medical value. Occupational therapists are not considered physicians as
defined under FECA).
14

D.D., 57 ECAB 734 (2006).

4

2015 employment incident caused her medical injury is not in question, but that belief, however
sincerely held, does not constitute medical evidence to establish causal relationship.15
Appellant has, therefore, failed to establish that her alleged left upper extremity
conditions were causally related the accepted employment incident. Because appellant has not
provided a rationalized opinion supporting causal relationship, she has not met her burden of
proof.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on her claim before a representative of the Secretary.17
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
record by a representative of the Secretary.18 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carriers’ date marking and before the claimant has requested
reconsideration.19 Although there is no right to a review of the written record or an oral hearing
if not requested within the 30-day time period, OWCP may within its discretionary powers grant
or deny a hearing when the request is untimely or made after reconsideration under section
8128(a).20
ANALYSIS -- ISSUE 2
Appellant’s request for an oral hearing was dated March 24, 2016, postmarked March 25,
2016, and received by OWCP on March 29, 2016. The time limitation to request an oral hearing
from OWCP’s Branch of Hearings and Review expired on March 23, 2016, 30 days after
OWCP’s February 22, 2016 decision.21 Appellant’s request was postmarked on March 25, 2016.
Therefore, OWCP properly found in its April 26, 2016 decision that appellant was not entitled to

15

H.H., Docket No. 16-0897 (issued September 21, 2016).

16

See J.E., Docket No 16-0509 (issued September 16, 2016).

17

5 U.S.C. § 8124(b)(1).

18

20 C.F.R. § 10.626, 10.617.

19

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

20

See M.W., Docket No. 12-1267 (issued November 2, 2012); supra note 5 at Hearings and Review of the Written
Record, Chapter 2.1601.2(a) (October 2011).
21

T.T., Docket No. 15-1397 (issued December 3, 2015).

5

an oral hearing as a matter of right because her request was not made within 30 days of its
February 22, 2016 decision.22
OWCP then properly exercised its discretion by noting that it had considered the matter
and denied appellant’s request for a hearing because the issue could equally well be addressed
through a request for reconsideration.23 The Board has held that the only limitation on OWCP’s
authority is reasonableness and an abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.24 In this case, the evidence of record
does not indicate that OWCP abused its discretion in its denial of appellant’s request for an oral
hearing. Accordingly, the Board finds that OWCP properly denied her request.25
CONCLUSION
The Board finds that appellant has not established an injury causally related to the
accepted October 27, 2015 employment incident. The Board further finds that OWCP properly
denied appellant’s request for an oral hearing as untimely filed under 5 U.S.C. § 8124.

22

20 C.F.R. § 10.616(a); supra note 20 at Chapter 2.1601.4(a) (October 2011).

23

M.H., Docket No. 15-0774 (issued June 19, 2015).

24

Daniel J. Perea, 42 ECAB 214, 221 (1990).

25

R.P., Docket No. 16-0554 (issued May 17, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 26 and February 22, 2016 are affirmed.
Issued: March 27, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

